 

Exhibit 10.30

 

PARENT COMPANY GUARANTY

 

THIS PARENT COMPANY GUARANTY (this “Guaranty”) is made as of January 27, 2004 by
Lennar Corporation, a Delaware corporation, and LNR Property Corporation, a
Delaware corporation (collectively, the “Guarantors”) in favor of the
Administrative Agent, for the benefit of the Lenders under the Credit Agreement
referred to below.

 

WITNESSETH:

 

WHEREAS, LandSource Communities Development LLC, a Delaware limited liability
company, and NWHL Investment LLC, a Delaware liability company (collectively,
“Borrowers”) and Bank One, NA, having its principal office in Chicago, Illinois,
as Administrative Agent (the “Administrative Agent”), and certain other Lenders
from time to time party thereto have entered into a certain Credit Agreement of
even date herewith (as same may be amended, modified, supplemented or restated
from time to time, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit to be made by the Lenders to the
Borrowers;

 

WHEREAS, it is a condition precedent to the execution of the Credit Agreement by
the Administrative Agent and the Lenders that each of the Guarantors execute and
deliver this Guaranty whereby each of the Guarantors shall guarantee, or
otherwise agree to pay and perform, certain liabilities and obligations as
herein provided; and

 

WHEREAS, each of the Guarantors owns (directly or indirectly) 50% of the Equity
Interests in each of the Borrowers, and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, and because each
Guarantor has determined that executing this Guaranty is in its interest and to
its financial benefit, each of the Guarantors is willing to execute and deliver
this Guaranty;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1. Defined Terms.

 

(a) “Trigger Event” means any one or more of the following: (i) there shall
occur any willful or fraudulent misrepresentation by any of the Loan Parties
under the Credit Agreement or any other Loan Document; (ii) any of the Loan
Parties shall commit any fraudulent or unlawful act in respect of the Loans or
other Obligations; (iii) either of the Borrowers shall pay any dividend or make
any distribution that is not a Permitted Distribution and such dividend or
distribution is not repaid to the applicable Borrower within thirty (30) days
after notice from the Administrative Agent; or (iv) there shall occur any
misappropriation of funds by any of the Loan Parties, including without
limitation the application of any Property Award or other proceeds of Collateral
in a manner not permitted under the Loan Documents.

 

(b) “Guaranteed Obligations” is defined in Section 3 below.

 

1



--------------------------------------------------------------------------------

(c) Other capitalized terms used herein but not defined herein shall have the
meaning set fort in the Credit Agreement.

 

SECTION 2. Representations and Warranties. Each of the Guarantors represents and
warrants (which representations and warranties shall be deemed to have been
renewed upon each Credit Extension Date under the Credit Agreement) that:

 

(a) It is a corporation duly incorporated, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation; has the power
and authority to its assets and to transact the business in which it is now
engaged or proposed to be engaged in; and is duly qualified and in good standing
under the laws of each other jurisdiction in which such qualification is
required.

 

(b) The execution, delivery and performance by it of this Guaranty have been
duly authorized by all necessary corporate action, and do not and will not (1)
require any consent or approval of its stockholders or (except such consents as
have been obtained as of the date hereof); (2) contravene its charter or bylaws;
(3) violate, any provision of any law, rule, regulation (including, without
limitation, Regulations U and X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination, or award
presently in effect having applicability to it; (4) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other material agreement, lease, or instrument to which it is a party or by
which it or its properties may be bound or affected; (5) result in, or require,
the creation or imposition of any Lien, upon or with respect to any of the
properties now owned or hereafter acquired by it; and (6) cause it to be in
default, in any material respect, under any such law, rule, regulation, order,
writ, judgment, injunction, decree, determination, or award or any such
indenture, agreement, lease or instrument.

 

(c) This Guaranty is its legal, valid, and binding obligation, enforceable
against it, in accordance with its respective terms except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally.

 

SECTION 3. The Guaranty.

 

(a) Each of the Guarantors hereby absolutely and unconditionally guarantees,
jointly and severally, as primary obligor and not as surety, upon the occurrence
of a Trigger Event, the full and punctual payment (whether at stated maturity,
upon acceleration or early termination or otherwise, and at all times
thereafter) and performance of the Obligations, including without limitation any
such Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, whether or not allowed or
allowable in such proceeding being referred to. Upon the occurrence of a Trigger
Event and the failure by the Borrowers to pay punctually any such amount, each
of the Guarantors, jointly and severally, agrees that it shall forthwith on
demand pay to the Administrative Agent for the benefit of the Lenders, the
amount not so paid at the place and in the manner specified in the Credit
Agreement, any Note or any other Loan Document, as the case may be.

 

(b) Without limitation of any of the other provisions of this Section 3, each of
the Guarantors hereby absolutely and unconditionally guarantees, jointly and
severally, as primary obligor and not as surety, upon demand by the
Administrative Agent, the principal repayment of the Obligations provided for in
Section 2.04(d)(ii) of the Credit Agreement, which payment shall

 

2



--------------------------------------------------------------------------------

be due and payable by the Guarantor, notwithstanding whether allowed or
allowable during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding.

 

(c) Without limitation of any of the other provisions of this Section 3, each of
the Guarantors does hereby further guarantee and agree to pay, upon demand, any
and all actual loss, cost, damage or expenses incurred by the Administrative
Agent, any Lender or LC Issuer or any Indemnitee as a direct or indirect result
of (i) any breach of any material representation or warranty of either of the
Borrowers or any of their respective Subsidiaries in the Credit Agreement or any
of the Loan Documents; or (ii) any breach or default of any of the Loan Parties
of any representation, warranty, covenant, indemnity or other provision of the
Credit Agreement or other Loan Documents relating to Contaminants, the Release
thereof, or Environmental, Health or Safety Requirements of Law, including
without limitation Sections 4.21, 6.11, 6.12 and 13.04(a)(ii) of the Credit
Agreement. The provisions of this Section 3(c) shall survive repayment of the
Obligations subject to the limitations set forth in Section 13.04(d) of the
Credit Agreement, which limitation shall also apply to this paragraph 3(c).

 

(d) The obligations that the Guarantors guarantee or otherwise agree to pay or
perform under this Section 3 are herein referred to as the “Guaranteed
Obligations.”

 

(e) This Guaranty is a guaranty of payment and not of collection. Each of the
Guarantors waives any right to require the Lender to sue the Borrowers, any
other guarantor, or any other Person obligated for all or any part of the
Guaranteed Obligations or other Obligations, or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.

 

SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any of the Guaranteed Obligations or other Obligations, by operation of law
or otherwise, or any obligation of any other guarantor of any of the Guaranteed
Obligations or other Obligations, or any default, failure or delay, willful or
otherwise, in the payment or performance of the Guaranteed Obligations or other
Obligations;

 

(ii) any modification or amendment of or supplement to the Credit Agreement, any
Note or any other Loan Document;

 

(iii) any release, nonperfection or invalidity of any direct or indirect
security for any obligation of the Borrowers or any other Loan Party under the
Credit Agreement, any Note, any other Loan Document or any obligations of any
other guarantor of any of the Guaranteed Obligations or other Obligations, or
any action or failure to act by the Administrative Agent, any Lender or any
Affiliate of any Lender with respect to any Collateral securing all or any part
of the Guaranteed Obligations or other Obligations;

 

3



--------------------------------------------------------------------------------

(iv) any change in the corporate existence, structure or ownership of either of
the Borrowers or any other guarantor of any of the Guaranteed Obligations or
other Obligations, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting either of the Borrowers, or any other guarantor of
the Guaranteed Obligations or other Obligations, or its assets or any, resulting
release or discharge of any obligation of either of the Borrowers or any other
guarantor of any of the Guaranteed Obligations or other Obligations;

 

(v) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against either of the Borrowers, any other guarantor of any of
the Guarantee Obligations or other Obligations, the Administrative Agent, any
Lender or any other Person, whether in connection herewith or any unrelated
transactions;

 

(vi) any invalidity or unenforceability relating to or against either of the
Borrowers, or any other guarantor of any of the Guaranteed Obligations or other
Obligations, for any reason related to the Credit Agreement, any Note, any other
Loan Document or any provision of applicable law or regulation purporting to
prohibit the payment by either of the Borrowers, or any other guarantor of the
Guaranteed Obligations or other Obligations, of the principal of or interest on
any Note or any other amount payable by either of the Borrowers under the Credit
Agreement, any Note or any other Loan Document; or

 

(vii) any other act or omission to act or delay of any kind by either of the
Borrowers, any other guarantor of the Guaranteed Obligations or other
Obligations, the Administrative Agent any Lender or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of any Guarantor’s
obligations hereunder.

 

SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantor’s obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations (including any that
survive repayment of the Loans) shall have been indefeasibly paid in full and
the Facility LCs and Commitments under the Credit Agreement shall have
terminated or expired. If at any time any payment of the principal of or
interest on any Note or any other amount payable by the Borrowers or any other
party under the Credit Agreement, any Note or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of either of the Borrowers or otherwise, each of
the Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

 

SECTION 6. Waivers. To the fullest extent permitted by applicable law, each of
the Guarantors waives any defense based on or arising out of any defense of the
Borrowers or the

 

4



--------------------------------------------------------------------------------

unenforceability of all or any par of the Guaranteed Obligations or other
Obligations from any cause, or the cessation from any cause of the liability of
either of the Borrowers, other than the indefeasible payment in full in cash of
the Guaranteed Obligations or other Obligations. Without limiting the generality
of the foregoing, each of the Guarantors irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any person against either of the Borrowers, any other
guarantor of any of the Guaranteed Obligations or other Obligations, or any
other Person. The Administrative Agent or the Lenders may, at its or their
election, foreclose on any Collateral by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any Collateral securing all or a
part of the Guaranteed Obligations or other Obligations, compromise or adjust
any par of the Guaranteed Obligations or other Obligations, make any other
accommodation with the Borrowers, any other guarantor or any other Person liable
on any par of the Guaranteed Obligations or other Obligations or exercise any
other right or remedy available against the Borrowers, any other guarantor or
any other Person liable on any of the Guaranteed Obligations or other
Obligations without affecting or impairing in any way the liability of the
Guarantors under this Guaranty except to the extent the Guaranteed Obligations
or other Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable, law, each of the Guarantors waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of the Guarantors against the Borrowers,
any other guarantor or any other Person liable on any of the Guaranteed
Obligations or other Obligations, as the case may be, or any Collateral.
Notwithstanding the provisions of Section 15, the Guarantors acknowledge that,
in the event and only to the extent that this Guaranty shall be construed under
California law, the rights and defenses being waived by Guarantors include, but
are not limited to, any rights or defenses based upon Section 580a, 580b, 580d
or 726 of the California Code of Civil Procedure. Without limiting the
generality of the foregoing or any other provision hereof: the Guarantors
further expressly subordinate to the extent permitted by law, but only for as
long as any obligations remain outstanding under the Loan Documents, any and all
rights and defenses, including without limit any rights of subrogation,
reimbursement, indemnification and contribution, which might otherwise be
available to the Guarantors under California Civil Code Sections 2787 to 2855,
inclusive, 2899 and 3433, or under California Code of Civil Procedure Sections
580a, 580b, 580d and 726, or any of such sections.

 

SECTION 7. Subordination; Subrogation. Each of the Guarantors hereby
subordinates to the Obligations all indebtedness or other liabilities of the
Borrowers or of any of their respective Subsidiaries or of any other guarantor
of the Guaranteed Obligations or other Obligations to such Guarantor. Each of
the Guarantors hereby further agrees not to assert any right, claim or cause of
action, including, without limitation, a claim for subrogation reimbursement,
indemnification or otherwise, against either of the Borrowers arising out of or
by reason of this Guaranty or the obligations hereunder, including, without
limitation, the payment or securing or purchasing of any of the Guaranteed
Obligations or other Obligations by any of the Guarantors, unless and until the
Guaranteed Obligations or other Obligations are indefeasibly paid in full and
all Facility LCs and Commitments have terminated or expired.

 

SECTION 8. Stay of Acceleration. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of either of

 

5



--------------------------------------------------------------------------------

the Borrowers, all such amounts otherwise subject to acceleration under the
terms of the Credit Agreement, any Note or any other Loan Document shall (to the
extent the same constitute Guaranteed Obligations) nonetheless be payable by
each of the Guarantors hereunder forthwith on demand by the Administrative Agent
made at the request of the Required Lenders.

 

SECTION 9. Notices. All notices, requests, demands and other communications to
any par hereunder shall be given or made in accordance with the provisions of
Section 13.01 of the Credit Agreement. The notice address for Administrative
Agent shall be as provided in the Credit Agreement, and the notice address for
the Guarantors shall be as set forth below their signatures. Any party may
change its notice address by notice to the other parties.

 

SECTION 10. No Waivers. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided in this Guaranty, the Credit
Agreement, any Note or the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

SECTION 11. No Duty to Advise. Each of the Guarantors assumes all responsibility
for being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations or other Obligations and the nature, scope and extent
of the risks that each of the Guarantors assumes and incurs under this Guaranty,
and agrees that neither the Administrative Agent nor any Lender has any duty to
advise any of the Guarantors of information known to it regarding those
circumstances or risks.

 

SECTION 12. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns and in the event of an assignment of any amounts payable under
the Credit Agreement, any Note or any other Loan Documents, the rights
hereunder, to the extent applicable to the indebtedness so assigned, shall be
transferred with such indebtedness. This Guaranty shall be binding upon each of
the Guarantors and their respective successors and permitted assigns.

 

SECTION 13. Changes in Writing. Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated orally, but only in writing
signed by each of the Guarantors and the Administrative Agent with the consent
of the Required Lenders or, to the extent required under Section 13.06 of the
Credit Agreement, all Lenders.

 

SECTION 14. Costs of Enforcement. Each of the Guarantors agrees to pay all costs
and expenses including, without limitation, all court costs and attorneys’
reasonable fees and expenses paid or incurred by the Administrative Agent or any
Lender or any Affiliate of any Lender in endeavoring to collect all or any par
of the Guaranteed Obligations from, or in prosecuting any action against, the
Borrower, the Guarantors or any other guarantor of all or any par of the
Guaranteed Obligations, unless it is determined in a final non-appealable
judgment by a court of competent jurisdiction that such Administrative Agent,
Lender or Affiliate of a Lender was not entitled to any of the relief sought by
it.

 

SECTION 15. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN

 

6



--------------------------------------------------------------------------------

ACCORDANCE WITH THE INTERNAL LAWS, INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PROVISIONS, OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS. EACH OF THE GUARANTORS HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT SITTING IN
CHICAGO, ILLINOIS OR IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, NEW
YORK, ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY
OF NEW YORK, NEW YORK, OR ANY ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS
AND FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY OF THE OTHER LOAN DOCUMENTS) OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE GUARANTORS IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH ANY OF THEM MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE GUARANTORS, AND THE ADMINISTRATIVE
AGENT AND THE LENDERS ACCEPTING THIS GUARANTY, HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 16. Taxes, etc. All payments required to be made by any of the
Guarantors hereunder shall be made without setoff or counterclaim and free and
clear of and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, duties or other charges of whatsoever nature
imposed by any government or any political or taxing authority thereof
(excluding federal taxation of the overall income of any Lender), provided,
however, that if any of the Guarantors is required by law to make such deduction
or withholding, such Guarantor shall forthwith (i) pay to the Administrative
Agent or any Lender, as applicable, such additional amount as results in the net
amount received by the Administrative Agent or any Lender, as applicable,
equaling the full amount which would have been received by the Administrative
Agent or any Lender, as applicable, had no such deduction or withholding been
made, (ii) pay the full amount deducted to the relevant authority in accordance
with applicable law, and (iii) furnish to the Administrative Agent or any
Lender, as applicable, certified copies of official receipts evidencing payment
of such withholding taxes within 30 days after such payment is made; provided
that to the extent the Administrative Agent or any Lender is able to, and does,
credit the withheld sum against taxes that would otherwise be owed, the
Administrative Agent or the Lender, as the case may be, will return to the
applicable Guarantor the sum actually paid by it as required by clause (i).

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed, under seal, by its authorized officer as of the day and year first
above written.

 

LENNAR CORPORATION

By:   /s/    JONATHAN M. JAFFE            

--------------------------------------------------------------------------------

Name

  Jonathan M. Jaffe

Title

  Vice President      

Address

 

Lennar Corporation

700 N.W. 107th Avenue

Miami, FL 33172

Attention: Waynewright Malcolm, Vice President

Telecopy No.: (305) 227-7115

 

with a copy to:

 

Lennar Homes of California, Inc.,

a California corporation

24800 Chrisanta

Mission Viejo, CA 92691

Attention: Jonathan M. Jaffe, Vice President

Telecopy No.: (949) 598-8500

  LNR PROPERTY CORPORATION By:   /s/    SHELLY L. RUBIN            

--------------------------------------------------------------------------------

Name

  Shelly L. Rubin

Title

  Vice President       Address   LNR Property Corporation 1601 Washington
Avenue, Suite 800

Miami Beach, FL 33139

Attention: Shelly Rubin, Vice President - Finance

Telecopy No.: (305) 695-5559  

with a copy to:

  LNR Property Corporation 1601 Washington Avenue, Suite 800

Miami Beach, FL 33139

Attention: Zena Dickstein, Secretary Telecopy No.: (305) 695-5719

 

8